Citation Nr: 1046191	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  02-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a compression fracture of 
T9-T10 (claimed as back, neck, and left hip pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Appellant served on active duty from September 2000 to 
November 2000.

The Appellant's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on appeal.  

The issue on appeal was previously denied by the Board in an 
August 2007 decision.  The Appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In a November 2008 Order, the Court vacated the August 2007 Board 
decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for Remand 
and to Stay Proceedings (JMR).  In April 2009 the matter was 
returned to the Board and a remand was issued so that additional 
development could be completed pursuant to the JMR.  The Board 
must once again remand this claim for compliance with the Court's 
directives and for other development.

The issues of a total rating due to individual 
unemployability and entitlement to service connection for 
a psychiatric disorder have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Court vacated the Board's August 2007 decision because it was 
determined that VA did not satisfy its duty to assist the 
Appellant in the development of his claim.  In a July 2002 VA 
Form 21-4142 the Appellant requested VA to obtain a service 
treatment record dated from October 11, 2000 from Martin Army 
Community Hospital.  On July 31, 2002, VA requested records from 
October 11, 2000 onward from this facility.  As noted by the 
Court, a document from August 2002 appears to possibly comprise a 
negative reply for the records from this facility, but as the 
source of the letter is not indicated it is unclear whether this 
was Martin Army Community Hospital's response.  While the claims 
file does contain documents from Martin Army Community Hospital 
dated from October 2, 2000, October 3, 2000, and October 10, 
2000, the Court noted that it is unclear whether records from 
October 11, 2000 onward are still outstanding.  As such, in April 
2009 the Board remanded the matter to obtain these records.

In October 2009 the RO received a reply from the National 
Personnel Records Center which states that there are no records 
for the Appellant from Martin Army Community Hospital for the 
year 2000.  The Board notes this is simply inaccurate, as the 
file already contains some Martin Army Community Hospital records 
from this year, dated from October 2, 2000, October 3, 2000, and 
October 10, 2000.  No subsequent attempts to obtain the records 
were made and the RO again denied the Appellant's claim.  These 
records may be critical in the determination of whether a 
measurable increase of the Appellant's preexisting back condition 
took place during service.  At present, the file contains only 
negative evidence on the issue of aggravation of this preexisting 
condition, and while it has yet to be determined whether this 
rises to the level of "clear and unmistakable evidence" 
sufficient for rebutting the presumption of aggravation, the 
claim cannot be adjudicated without proper development having 
been conducted.  In a September 2010 letter the Appellant again 
indicated that not all of the Martin Army Community Hospital 
records that exist have been obtained and requested VA to obtain 
these records.  38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would be 
futile."

Further, since the Board's last remand, in September 2008 the 
Appellant was involved in a motor vehicle accident in which he 
sustained injuries to his entire spine.  It should be reconciled 
whether all of the Appellant's current symptomatology is 
attributable to the issue at bar or post-service accidents.  In 
fact, a review of the records submitted since the Board's remand 
indicates that the Appellant was also involved in a motor vehicle 
accident in April 2006 in which he injured his neck and back.  
These accidents were not discussed by the VA examiner in January 
2007.  This issue should also be reconciled on remand
Accordingly, the case is REMANDED for the following action:

1.  Contact the Martin Army Community 
Hospital at Fort Benning, Georgia directly, 
to obtain all service treatment records for 
the Appellant dated from October 10, 2000 
onward.   Any records so obtained should be 
associated with the Appellant's VA claims 
folder.  Any negative search should be 
noted in the record and communicated to the 
Appellant.  If the records cannot be 
obtained, additional attempts should be 
made to obtain the records from any 
appropriate entity until it appears that 
further requests would be futile.  In that 
event, a formal finding should be issued 
indicating that the records are 
unobtainable. 
 
2.  The Appellant should be afforded an 
examination of his spine to ascertain the 
nature and etiology of his back disorder.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly records of the 1998 pre-
service motor vehicle accident, and offer 
comments and an opinion as to whether the 
preexisting back disorder increased in 
severity during service, and if it did, 
whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  

If the examiner finds that there was a 
chronic worsening of the Appellant's 
preexisting back disorder due to service, 
the examiner should further address the 
likelihood that the Appellant's current 
symptomatology is etiologically related to 
that service-connected disorder or to his 
post-service motor vehicle accidents of 
April 2006 and September 2008.  Please 
express the likelihood as "at least as 
likely as not" (a likelihood of 50 percent 
or greater), "more than likely," or 
"unlikely." 
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
Copies of all pertinent records in the 
Appellant's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

After all of the above actions have been completed readjudicate 
the Appellant's claim.  If the claim remains denied, issue to the 
Appellant a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

